Citation Nr: 0004393	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
hearing loss.

2. Entitlement to service connection for a ruptured eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active duty in the Navy from April 1973 to 
May 1977 and from March 1980 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
In that decision the RO granted service connection for 
bilateral hearing loss and allowed a noncompensable rating 
from September 1996 and the RO denied service connection for 
a ruptured eardrum.  The veteran perfected an appeal of the 
July 1996 decision.


REMAND

In a November 1998 statement by the veteran's representative, 
it was noted that the veteran had been treated for his 
bilateral hearing loss at a VA Medical Center (VAMC) in 
August, October and November 1998.  There is no indication 
that the RO has requested these VA treatment records.  
Generally, VA medical records are held to be within the 
Secretary's control and may be reasonably considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds that all available VA 
medical treatment records should be obtained for an adequate 
determination of the issue on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1999), depending on the particular 
facts in each case.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request a copy of the 
veteran's VA treatment records relating 
to the veteran's hearing loss from the 
VAMC in San Antonio, Texas since January 
1998.  All records received should be 
placed in the claims folder.

2.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested development is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


